DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-24, 27-32, 35-38, and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,775,102 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
	As per pending claim 21, patented claim 1 discloses a method sensing an angle of the door, detecting an attempt to close the door, and determining whether the attempt has failed, and generating a notification that the attempt to close the door failed.  The signals being based on movement is disclosed in patented claim 3 regarding the rate of change of the angle.  The use of a controller is disclosed in patented claim 8, etc.
	As per pending claim 22, patented claim 1 further discloses determining an angle and determining based on the determined angle that the attempt to close failed.
	As per pending claim 23, patented claim 2 discloses determining whether the attempt to close the door has commenced based on comparison to a threshold angle.
	As per pending claim 24, patented claim 3 discloses determining that the attempt failed based on a rate of change of the angle.
	As per pending claim 27, patented claim 4 discloses generating an audible alarm.

	As per pending claim 29, patented claim 8 discloses door sensors, a controller, detecting an attempt to close the door, determining whether the attempt failed to close the door, and generating a notification.  The signals being based on movement is disclosed in patented claim 10 regarding the rate of change of the angle.
	As per pending claim 30, patented claim 8 further discloses determining an angle and determining based on the determined angle that the attempt to close failed.
	As per pending claim 31, patented claim 9 discloses determining whether the attempt to close the door has commenced based on comparison to a threshold angle.
As per pending claim 32, patented claim 10 discloses determining that the attempt failed based on a rate of change of the angle.
As per pending claim 35, patented claim 11 discloses generating an audible alarm. 
	As per claim 36, patented claim 19 discloses providing a notification message via a network interface, although does not recite the particular type of message.  Official notice is taken that email, SMS, instant messages, etc. are simply common types of network messages that would have been obvious to one of ordinary skill in the art at the effective filing date of the application for the purpose of effectively communicating with a user.
	As per claim 37, patented claim 19 discloses a method sensing an angle of the door, detecting an attempt to close the door, and determining whether the attempt has failed, and generating a notification that the attempt to close the door failed.  The signals being based on movement is disclosed in patented claim 3 regarding the rate of change of the angle.  The use of a controller is disclosed in patented claim 8, etc. The patented claims do not explicitly recite 
As per claim 38, patented claim 15 further recites the controls being based on a detected angle.
	As per claim 40, again patented claim 19 discloses providing a notification message via a network interface, although does not recite the particular type of message.  Official notice is taken that email, SMS, instant messages, etc. are simply common types of network messages that would have been obvious to one of ordinary skill in the art at the effective filing date of the application for the purpose of effectively communicating with a user.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,036,588 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
	As per pending claim 21, patented claim 1 discloses a method sensing movement of the door, detecting an attempt to close the door, and determining whether the attempt has failed, and generating a notification that the attempt to close the door failed.  The use of a controller is disclosed in patented claim 10, etc.
	As per pending claim 22, patented claim 2 discloses determining an angle and determining based on the determined angle that the attempt to close failed.
	As per pending claim 23, patented claim 3 discloses determining whether the attempt to close the door has commenced based on comparison to a threshold angle.
	As per pending claim 24, patented claim 4 discloses determining that the attempt failed based on a rate of change of the angle.

	As per pending claim 27, patented claim 8 discloses generating an audible alarm.
	As per pending claim 28, patented claim 9 discloses providing a notification message via a network interface, although does not recite the particular type of message.  Official notice is taken that email, SMS, instant messages, etc. are simply common types of network messages that would have been obvious to one of ordinary skill in the art at the effective filing date of the application for the purpose of effectively communicating with a user.
	As per pending claim 29, patented claim 10 discloses door sensors, a controller, detecting an attempt to close the door, determining whether the attempt failed to close the door, and generating a notification.  The controls being based on movement is disclosed in patented claim 1, etc.
	As per pending claim 30, patented claim 11 further discloses determining an angle and determining based on the determined angle that the attempt to close failed.
	As per pending claim 31, patented claim 11 discloses determining whether the attempt to close the door has commenced based on comparison to a threshold angle.
As per pending claim 32, patented claim 12 discloses determining that the attempt failed based on a rate of change of the angle.
As per pending claims 33 and 34, patented claims 14 and 15 disclose the corresponding controls based on a distance between a current position of the door and a closed position of the door. 
As per pending claim 35, patented claim 17 discloses generating an audible alarm via a speaker. 
	As per pending claim 36, patented claim 18 discloses providing a notification message via a network interface, although does not recite the particular type of message.  Official notice 
	As per pending claim 37, patented claim 10 discloses the recited controls, although does not teach the controller having ports or a memory.  Official notice is taken that these typical aspects of controllers that would have been obvious to one of ordinary skill in the art at the effective filing date of the application for the purposes of connecting external devices and storing the control instructions.
As per pending claim 38, patented claim 11 further discloses determining an angle and determining based on the determined angle that the attempt to close failed.
As per pending claim 39, patented claim 14 discloses the corresponding controls based on a distance between a current position of the door and a closed position of the door.
	As per pending claim 40, patented claim 18 discloses providing a notification message via a network interface, although does not recite the particular type of message.  Official notice is taken that email, SMS, instant messages, etc. are simply common types of network messages that would have been obvious to one of ordinary skill in the art at the effective filing date of the application for the purpose of effectively communicating with a user.
Claims 25-26, 33-34, and 39 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,775,102 B2 in view of claims 5, 6, 14, and 15 of Patent No. 10,056,588 B2.  
As per claims 25, 26, 33-34, and 39, the claims of Patent 10,775,102 B2 fail to disclose the controls being based on a distance between a current position of the door sand a closed position of the door.  However, this feature is taught by claims 5, 6, 14, and 15 of Patent 10,036,588 B2 as described above.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly perform the controls of 10,775,102 B2 

Cited Prior Art
The following references not applied in the rejections above are considered pertinent to Applicant’s disclosed invention.
Grimminger et al. (US 2021/0164721 A1) teach refrigerator comprising a sensor for detecting a door movement.
Prada (US 4,241,337) teaches an appliance door position sensor arrangement.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC E NORMAN whose telephone number is (571)272-4812. The examiner can normally be reached 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/MARC E NORMAN/Primary Examiner, Art Unit 3763